Speaking to the
Assembly one year ago, I demonstrated that the Kingdom
of the Netherlands qualified for membership on the Security
Council. During the elections two weeks later a
substantial majority of this body supported us, and we are
grateful to them. As the Netherlands has served on the
Council now for more than eight months and is currently
its President, I think it is only fair for me to report to all
the Assembly members who showed confidence in us. I
wish to speak on Africa, on the Council, and on shifting
our attention from the State to the people.
Most of today's armed conflicts are in Africa. From
Sierra Leone to Eritrea and from the Sudan to the Congo
and Angola, Africans are fighting Africans. Fighting
accompanies all the plights and pains that are known to
humankind, from poverty and pestilence to famine, fear
and flight.
Africa is not a land of troubles alone but also of
happiness, not a continent only of catastrophe but also
one of hope. The sheer mass of Africa's problems
obscures our view of its promise and its potential. In the
public mind, an unbalanced view of Africa prevails. That
view, I feel, needs to be corrected: we need to rid
ourselves of prejudice and think positively. Instead of
dejection, we need a deepening commitment. Africa,
despite the odds, has come a long way already.
Personally, I was struck, at the opening of the general
debate, by the sight of an African President of South
Africa, speaking in front of an African President of the
General Assembly, seated next to an African Secretary-
General. It is hard to miss the symbolism of that image.
It is one image the founding fathers of this Organization
might not have had, one image that by itself already holds
a promise for the future: the next century may well be the
century of Africa.
The Secretary-General, in his report on Africa, has
made a link between conflict and prosperity. For this
reason, my delegation felt that members of the Council
would be well advised to consider this question in some
depth, and, in our presidential capacity, we have therefore
organized an open-ended public debate, to be held next
week, in which the Secretary-General will brief us on the
state of Africa.
Let me now turn to the question of how to improve
the effectiveness of the United Nations, and the Security
Council in particular, in coping with crisis situations. On
many occasions in its lifetime, I have admired the United
Nations for the way it intervened in emergencies. In
particular, the Office of the United Nations High
Commissioner for Refugees (UNHCR), the United
Nations Children's Fund (UNICEF) and the World Food
21


Programme have enjoyed a long tradition of being in the
forefront. Many non-governmental organizations, such as
Médecins Sans Frontières and the International Committee
of the Red Cross (ICRC), have stood there right beside
them.
Let me pose a number of questions on how the
Security Council performs in emergencies. First, do we not
see a crisis coming before it breaks? Do we not have early
warning systems? Of course we do. The call for
establishing early warning systems has been around for
decades; it has become a buzzword used whenever the
inadequacies of the United Nations response machinery are
being discussed. But in fact, given the level of
communications in modern times, policy planners have
plenty of information to be forward-looking. It is not the
failing of an early warning system that can be put to blame,
nor the lack of data. It is, instead, the failure of decision-
makers to react adequately.
Second question: Why, then, does the United Nations
react inadequately? Do we not have preventive diplomacy?
We do, not only in terms of bilateral efforts of major
nations or of the good offices of the Secretary-General; the
Council itself can be proactive. The recent mission it
dispatched to East Timor is a good example of how the
Council can be more assertive. Missions are an existing
instrument that is, in my opinion, in need of an upgrade. In
addition, the open debate on East Timor in the Council, at
which everybody spoke plain language, fuelled the
mounting international pressure on Indonesia.
Third question: Is the problem, perhaps, the veto? I
know this is a popular view, but it is also a tenuous one.
True, we cannot ignore the veto as a factor in the Council's
performance record. True again, in our discussions on
reform of the Council, the veto is a core element we will
one day have to come to grips with. Yet, the problem is an
intractable one. Tampering with the veto may itself create
the risk of dissolution for the United Nations as a whole.
The very fact that a single Member State can hold the
entire world community in limbo in the face of harrowing
brutalities is affecting the stature and moral force of the
Organization. That, too, may be spawning dissolution. It
may be argued that, without the veto, the United Nations
would not have survived its first 50 years. It may also be
argued that, with the veto, the United Nations will not
survive the next 50 years. In the first 50 years, the
Organization might have fallen apart if the veto had not
been there as a buffer against the push and pull of a bipolar
world. In the second 50 years, in a multipolar world,
repeated inaction by the Security Council would result in
parallel actions outside the United Nations framework,
pushing the Organization, as a custodian of world peace,
more and more into the margins.
No matter when or how the debate on the veto will
end, this Assembly should meanwhile call on those who
possess it to exercise maximum restraint, particularly in
humanitarian emergencies. I concur with my German
colleague that the permanent five are duty-bound to
explain to the world why they are blocking action by the
Council. Moreover, we might consider a situation in
which a negative vote by a permanent member does not
in itself block action.
Fourth question: Does the problem lie in the political
will, perhaps? To simply say that the political will has
been lacking is not only a platitude, but also a very partial
view of reality. For part of that reality is that images of
all the conflicts on the globe travel around the world with
the speed of light. The media broadcasts live images of
human suffering. Understandably, such images rouse
indignation and horror among millions of viewers. They
expect instant action. As people are being better informed
about current events, their level of expectation rises. The
gap between what is expected and what is possible
becomes more visible and more acute. By contrast,
diplomacy comes with tools that may be old and
respectable, but are also solid and slow. And so, while in
a globalizing world human misery is disseminated along
the electronic highway, diplomacy today still proceeds
along a footpath.
This leaves me with the central question: Why is the
Council often running behind reality? How can we make
it catch up with developments?
As I look back at the general debate this week, I
think that we are getting very close to identifying the
main obstacle. I know that many interventions share a
common element — they compare the notion of
sovereignty to that of human rights and territorial integrity
to humanitarian intervention. To be sure, the question per
se is as old as the Charter itself. What is new is the
venue. I cannot recall that Foreign Ministers at the
General Assembly have talked about this question at any
length before. I strongly believe that this issue was bound
to surface at this level at some point or another.
In 1945, the architects of this Organization included
two contradictory premises: respect for territorial integrity
and political independence, on the one hand; and respect
for human rights and fundamental freedoms, on the other.
22


The world in those days was ruled by Governments alone,
and so the United Nations was made up of States. At the
time, the notion of human rights, although grafted onto the
Charter with much conviction, was essentially at odds with
classical legal thinking. In a way, the tension became even
more pronounced at the adoption of the Universal
Declaration. After all, for half a millennium the notion of
sovereignty had served as the basis of our global political
architecture. As the idea was enshrined in the Charter, the
founding fathers believed it would stand the test of time.
By contrast, the idea of human rights in international
relations was, for the most part, a post-war novelty. Indeed,
the Charter is much more specific on respect for
sovereignty than on respect for human rights.
Since 1945, the world has witnessed a gradual shift in
that balance, making respect for human rights more and
more mandatory and respect for sovereignty less and less
stringent. An elaborate body of international human rights
law has come to counterbalance the dictates of paragraphs
4 and 7 of Article 2. Today, human rights have come to
outrank sovereignty. Increasingly, the prevailing
interpretation of the Charter is that it aims to protect
individual human beings, not to protect those who abuse
them. Today, we regard it as a generally accepted rule of
international law that no sovereign State has the right to
terrorize its own citizens. Indeed, if the Charter were to be
written today, there would be an Article 2.8 saying that
nothing contained in the present Charter shall authorize
Member States to terrorize their own people.
Let me go one step further. The blurring of the
boundaries of sovereignty does not stop at human rights. In
the future, the notion of sovereignty is going to be tested
beyond that. Think of decrepit nuclear installations, massive
damage to the environment, lack of water or mass
marketing of narcotic drugs. Can responsible statesmen
afford to wait until the damage is actually done? Or do they
in fact have a duty to prevent it? These are questions
which, at some point, the Security Council will have to be
involved in.
It is not the lack of early warning, not the absence of
preventive diplomacy, not the veto per se. I call on every
politician and every diplomat in this room to accept that the
traditional balance between sovereignty and human rights,
between the State and the people is shifting. I am
convinced this is one of the paramount issues of our time.
Momentum is building, and we should seize it. Let us put
the issue squarely on the agenda: the agenda of the
United Nations, of the Council and of our parliaments at
home. I ask the legal community to keep a keen eye on
the groundswell that is developing and to be innovative in
its thinking. We politicians have a vast responsibility
here. We should steer the discussion towards the people
instead of the State.
The Security Council should be stronger, not weaker.
It should be a credible leader in the maintenance of
peace. In order to be credible, it must be consistent, swift
and proactive. It must show courage, drive and vision. It
must keep changing with the times. It must put people
over politics. That is a tall order. Its decision on East
Timor gave us hope for the Council's potential.










